Title: From George Washington to Charles Pinckney, 8 November 1791
From: Washington, George
To: Pinckney, Charles



Dear Sir,
Philadelphia, November 8th 1791.

To a Gentleman of your information it would not be new to say that the Marquis of Landsdown was the liberal friend of this country in its negociation of peace with Great Britain.
The bearer, Lord Wycombe, his Son, is on a tour through America, and purposes to visit Charleston—I trouble you with this letter introductory of him to your civilities—You will find him agreeable well informed, and worthy of your acquaintance. With my best respects to Mrs Pinckney I have the honor to be, Dear Sir, Your obedient humble servant

G. Washington.



P.S. I have received, and thank Your Excellency for, the painting of the aloe or agave which grew in your garden, and which you had the goodness to send to me.

